DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding Claim 1, the references fail to teach, disclose, or suggest, either alone or in combination, an axial component disposed outside of the housing and including a component body, a first lead having a rod shape, and a second lead having a rod shape, the first lead and the second lead extending in opposite directions from each side of the component body and being fixed to the first terminal and the second terminal, respectively, outside of the housing, wherein the first terminal includes a first fixing portion that connects and fixes the first lead, and a fall-off prevention portion that locks the first lead at a position different from the first fixing portion in an axial direction of the first lead to prevent the axial component from falling off, and the second terminal includes a second fixing portion that connects and fixes the second lead and in combination with the rest of the limitations of the claim.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koyama et al. (US 2016/0365202) hereafter “Koyama” discloses a trigger switch (Fig. 1A) comprising: a housing (10); a trigger (60) provided to an exterior of the housing and coupled to the housing to be capable of approaching and separating from the housing (¶ [0032]); a contact mechanism including a fixed contact (35a and 35b) provided in the casing and a movable contact (37a) provided in the casing to face the fixed contact (Fig. 4), the movable contact making contact with and separating from the fixed contact in conjunction with approaching and separating operation of the trigger with respect to the housing (Figures 7-8); a first terminal (35), which has a plate shape (Fig. 4), fixed to the housing and electrically connected to the contact mechanism, the first terminal extending from outside the housing; a second terminal (36), which has a plate shape, fixed to the housing and electrically connected to the contact mechanism, the second terminal extending from outside the housing and including a plate surface facing a plate surface of the first terminal and being disposed in parallel with the first terminal (Fig. 4).
Doneghue (US 6,057,749) discloses various structures for an electrical connection (Figures 12-25) and a fall-off prevention portion (the protrusions on 300) that locks the lead (306) at a position to prevent it from falling off. 
However neither Koyama nor Doneghue disclose an axial component disposed outside of the housing and including a component body, a first lead having a rod shape, and a second lead having a rod shape, the first lead and the second lead extending in opposite directions from each side of the component body and being fixed to the first terminal and the second terminal, respectively, outside of the housing, wherein the first terminal includes a first fixing portion that connects and fixes the first lead, and a fall-off prevention portion that locks the first lead at a position different from the first fixing portion in an axial direction of the first lead to prevent the axial component from falling off, and the second terminal includes a second fixing portion that connects and fixes the second lead. 
Specifically it would have not been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the particular structure in the assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IMAN MALAKOOTI/       
Examiner, Art Unit 2833



/EDWIN A. LEON/Primary Examiner, Art Unit 2833